ORDER

PER CURIAM.
AND NOW, this 25th day of September, 2002, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issues:
1) Whether a Workers’ Compensation Judge has authority to determine paternity.
2) If such authority exists, and in consideration of the factors set forth in Minnich v. Rivera, 509 Pa. 588, 506 A.2d 879 (1986), what is the applicable standard of proof *2for paternity determinations in Workers’ Compensation proceedings?
The City of Philadelphia’s Petition for Supersedeas is DENIED.